DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: Line 5, “inserted to” should be changed to --inserted into--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner wall" (of the socket) in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, it is unclear exactly which element bottom is being referred to in this instance – is it the bottom of the socket? If not, then “the bottom of the socket” also in line 5 lacks antecedent basis.
Claim 1 recites “a plurality of elastic pieces pointing to the center of the bottom of the socket are arranged along the upper edge of the annular groove” in lines 4-5.  It is unclear what is meant by “pointing to the center of the bottom of the socket”. FIGS. 7 and 8 appears to show a plurality of elastic members, but it is still not clear how/which direction they are “pointing”.  Additionally, it is not understood exactly what is meant by the term “arranged” in this instance.  How are the elastic pieces “arranged”? Does this mean they are physically attached to either the inner wall of the socket or to the groove? Or are they removable? Can they be repositioned? Furthermore, it is unclear if they are actually in the groove (either partially or fully) or if they are located just above the groove?  As such, in view of the disclosure and the drawings, this limitation is indefinite.   
Claim 1 recites the limitation "the upper edge” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “both ends of each of the support rods are inserted to the socket” in lines 5-6.  It is not understood how both ends of each rods could be inserted into the same socket.  It would seem that only one end of one of the rods can be inserted into a socket.  Clarification is required.
Claim 1 recites “to form a hemispherical frame put up with triangles as a unit” in line 6.  It is not understood what is meant by this limitation.  What are the triangles? How are they “put up” and what exactly does putting up entail? Furthermore, what is the unit?  Clarification is required.
Claim 1 recites “the connecting member” in line 6.  However, a plurality of connecting members were previously recited (lines 1-2).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 2 recites “the connecting member” in line 1.  However, a plurality of connecting members were previously recited (lines 1-2 of claim 1).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 3 recites “the connecting member” in line 1.  However, a plurality of connecting members were previously recited (lines 1-2 of claim 1).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 4 recites “the connecting member” in line 1.  However, a plurality of connecting members were previously recited (lines 1-2 of claim 1).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 4 recites “a partial five-head connecting member” in lines 1-2.  It is unclear what is meant by “partial”.  Does the five-head connector not actually have five heads/connectors? If so, why is it called a “five-head connecting member”?  Clarification is required.
Claim 4 recites “the connectors being respectively fixed to the side of the central base” in line 3.  It is unclear all of the connectors are fixed to the same side of different sides on the central base.  Clarification is required.
Claim 4 recites the limitation "the side" (of the central base) in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “an angle between a pair of two adjacent connectors being an obtuse angle” in line 4.  Due to the wording of the claim limitation, it is unclear if every angle between any two adjacent connectors is an obtuse angle or if only one angle of the multiple angles between adjacent connectors is obtuse.  If every angle is an obtuse angle, it is not clear how this is possible if there are supposedly five connectors and if each of the angles was more than 90 degrees, that would equal more than 360 degrees, so it’s not clear how the five connectors could be positioned in that circumstance.  Clarification is required.    
Claim 5 recites “the connecting member” in line 1.  However, a plurality of connecting members were previously recited (lines 1-2 of claim 1).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 5 recites “the connectors being respectively fixed to the side of the central base” in lines 3-4.  It is unclear all of the connectors are fixed to the same side of different sides on the central base.  Clarification is required.
Claim 5 recites the limitation "the side" (of the central base) in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “two of the connectors being respectively located on two parallel faces of the central base and on the same axis, and the remaining two connectors being respectively fixed on two inclined faces of the central base” in lines 4-6.  It is unclear if the “faces” are the same as the “side” previously recited in line 3.  If not, how are the faces different than the side and/or sides of the central base?  Additionally, if it unclear if a “four-head connecting member” implies that there are four connectors, since it is unknown if the “heads” are the same as the “connectors”.  As such, “the remaining two connectors” may lack antecedent basis.  It is suggested that Applicant amend the claim to either state exactly how many connectors there are, or change “the remaining two connectors” to --a remaining two connectors--. Clarification is required.
Claim 6 recites “the connecting member” in line 1.  However, a plurality of connecting members were previously recited (lines 1-2 of claim 1).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 6 recites “a second four-head connecting member” in lines 1-2.  It is not clear if there is a “first” four-head connecting member.  Clarification is required.	Claim 6 recites “a square pentagonal central base” in lines 2-3.  It is not understood what is meant by the term “square pentagonal”.  How can a pentagonal (5-sided) base be square (4-sided)? Clarification is required.
Claim 6 recites the limitation "the top surface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the connecting member” in line 1.  However, a plurality of connecting members were previously recited (lines 1-2 of claim 1).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 7 recites the limitation "the three connectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While it is assumed that a three-head connecting member has three connectors, it is unclear if the “heads” are the same thing as the “connectors”; therefore, it is unclear if the number of heads implies the numbers of connectors.  It is suggested that Applicant amend “the three connectors of the regular three-head connecting members are” to --wherein the regular three-head connecting member comprises three connectors which are--.
Claim 7 recites “connected to each other in a T-shape as a whole” in line 3.  It is unclear what is meant “as a whole” in this instance.  Clarification is required.
Claim 8 recites “the connecting member” in line 1.  However, a plurality of connecting members were previously recited (lines 1-2 of claim 1).  As such, it is unclear exactly which connecting member is being referred to in this instance.  Clarification is required.
Claim 8 recites the limitation "the two connectors" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  While it is assumed that a two-head connecting member has two connectors, it is unclear if the “heads” are the same thing as the “connectors”; therefore, it is unclear if the number of heads implies the numbers of connectors.  It is suggested that Applicant amend “the two connectors of the regular two-head connecting members being” to --wherein the two-head connecting member comprises two connectors which are--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,091,905 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim elements of claims 1-9 of the present invention are disclosed in the claims of the reference application/patent.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Korean reference KR-20100007460 U.
	Dietz teaches a spherical tent frame (100), comprising a plurality of support rods (108, 110, 112, 114, 116, 118, as seen in FIG. 1; 516 as seen in FIG. 5) and a plurality of connecting members (102, 104, 106, 500), wherein each of the connecting members is provided with at least two connectors and each of the connectors is axially embedded with a socket (330); wherein both ends of each of the support rods are inserted to the socket to form a hemispherical frame put up with triangles as a unit and the connecting member as a vertex (as best understood and seen in FIG. 1).
Dietz lacks the socket having an annular groove and a plurality of plastic pieces.  The Korean reference teaches a socket (formed by 30, 23, 24, 27, 28), wherein an annular groove (between bottom of 24 and top of 27, as seen in FIG. 4) is provided in a position of the inner wall of the socket (as seen in FIGS.5 and 8), and a plurality of elastic pieces (40) pointing to the center of the bottom of the socket (as seen in FIG. 4) are arranged along the upper edge of the annular groove (portion 42 fits into an upper portion of the groove, and pieces 40 depend from piece 42).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Dietz to include an annular socket and elastic piece, as suggested by the Korean reference, as an alternative to the screws and nuts (512, 514) in order to keep the support rods securely connected to the sockets during use that would require less parts/assembly.  
Claim 2: Dietz teaches the connecting member as comprising a regular six-head connecting member (104); the regular six-head connecting member comprising a regular hexagonal central base, and the connectors being respectively fixed to each side of the central base and being radially distributed (FIG. 2).
Claim 3: Dietz teaches the connecting member as comprising a regular five-head connecting member (102 or 500); the regular five-head connecting member comprising a regular pentagonal central base, the connectors being respectively fixed to each side of the central base and being radially distributed (FIG. 5).
Claim 5: Dietz teaches the connecting member comprises a four-head connecting member (106); the four-head connecting member comprises a flat pentagonal central base having two right angles, and the connectors being respectively fixed to the side of the central base and being radially distributed; wherein two of the connectors being respectively located on two parallel faces of the central base and on the same axis, and the remaining two connectors being respectively fixed on two inclined faces of the central base (as seen in FIG. 2, the six-head connector has a hexagonal shaped center base located between the ends of all the sockets; as such given the shape of connector 106 seen in FIG. 1, the central base would be a pentagon since it has a flat bottom).
Claim 6: Dietz teaches a four-head connecting member (106); and the four-head connecting member comprises a square pentagonal central base, wherein two of the connectors being respectively located on two parallel sides of the central base and on the same axis, and the remaining two connectors being located on the top surface of the central base (as seen in FIG. 2, the six-head connector has a hexagonal shaped center base located between the ends of all the sockets; as such given the shape of connector 106 seen in FIG. 1, the central base would be a square pentagon, as best understood, since it has a flat bottom, and two of the connectors would be located on the top surface which could be considered to be comprised of the two top inclined surfaces of the pentagon). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Korean reference (KR-20100007460 U) as applied to claim 1 above, and further in view of Phillips et al. (US-4,395,154).
The combination of Dietz and the Korean reference lacks a partial five-head connecting member.  Phillips et al. teaches a partial five-head connecting member (10) comprising a flat polygonal central base (24, 26, 28), and the connectors (22) being respectively fixed to the side of the central base and being radially distributed; and an angle between a pair of two adjacent connectors being an obtuse angle (as seen in FIG. 2).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination to include a partial five-head connecting member, such as that taught by Phillips et al., in order to provide a different type of connecting member that could be used if the user desired to a spherical tent with a different shape/configuration.  

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Korean reference (KR-20100007460 U) as applied to claim 1 above, and further in view of Vezina et al. (CA-2,151,108).
The combination of Dietz and the Korean reference lacks a regular three-head connecting member.  Vezina et al. teaches a spherical tent (2) comprising a plurality of connecting members (8, 6”), wherein one of the connecting members comprises a regular three-head connecting member (8), the three connectors of the regular three-head connecting member are connected to each other in a T-shape as a whole (as seen in FIG. 9), and wherein one of the connecting members comprises a two-head connecting member (6, 6”), the two connectors of the two-head connecting member being coaxially connected to each other in a straight line (as seen in FIG. 7).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination to include a regular three-head connecting member and a two-head connecting member, such as those taught by Vezina et al., in order to provide different type of connecting members that could be used if the user desired to a spherical tent with a different shape/configuration.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dietz (US-2019/0055729 A1) in view of Korean reference (KR-20100007460 U) as applied to claim 1 above, and further in view of Nunn (US-2017/0159280 A1).
The combination of Dietz and the Korean reference lacks an opening. Nunn teaches a spherical tent frame (FIG. 17A, 17B) comprising an opening (O) in the shape of an apex square (as seen in FIGS. 17A-17B).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination to include an opening, such as that taught by Nunn, so that users could easily enter and exit the spherical tent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE JACKSON whose telephone number is (571)272-2268. The examiner can normally be reached M-F: 11AM-7PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on (571)272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DNJ/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636